     Case 6:17-cv-06176-FPG-MWP Document 69 Filed 03/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

SILVON S. SIMMONS,

                    Plaintiff,                 NOTICE OF MOTION TO
                                               COMPEL DISCOVERY
      vs.
                                               17-CV-6176-FPG-MWP

JOSEPH M. FERRIGNO, II, SAMUEL
GIANCURSIO, MARK WIATER,
CHRISTOPHER MUSCATO, ROBERT
WETZEL, MICHAEL L. CIMINELLI,
JOHN DOES 1-20, CITY OF ROCHESTER,
SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30 and PAUL C. GREENE,

                      Defendants.
__________________________________________________

      PLEASE TAKE NOTICE that upon the annexed Affidavit of Charles F. Burkwit,

duly sworn to the 17th day of March, 2021, and the exhibits annexed thereto, and upon all

the pleadings and proceedings heretofore had herein, the undersigned will move this

Court before the Honorable Marian W. Payson, at the United States Courthouse, 100

State Street, Rochester, New York at a Motion Term hereof, on the ___ day of

_________________, 2021 at ____ o’clock in the _________noon of that day or as soon

thereafter as counsel may be heard, for an order pursuant to FRCP 37 compelling

Defendants Joseph M. Ferrigno, II, Samuel Giancursio, Mark Wiater, Christopher

Muscato, Robert Wetzel, Michael L. Ciminelli, John Does 1-20 and City of Rochester to

produce complete materials responsive to Plaintiff’s First Request For Production of

Documents, Electronically Stored Information and Tangible Things, dated January 27,

                                           1
     Case 6:17-cv-06176-FPG-MWP Document 69 Filed 03/17/21 Page 2 of 3




2020, granting a hearing pursuant to FRCP 37(e) to determine whether the City

Defendants took reasonable steps to preserve AVLS/Trackstar reports and data and

whether it can be retrieved, restored or produced through another source, imposing

sanctions against the City Defendants and/or their counsel and awarding reasonable

expenses incurred including attorney’s fees caused by the continued failure of the City

Defendants to comply with this Court’s October 13, 2020 Decision & Order and January

13, 2021 Order and Amended Scheduling Order pursuant to FRCP 16(f), 37(b)(2)(A) and

(C), issuing an Amended Scheduling Order extending the Amended Scheduling Order

(Document 68) deadlines by 60 days pursuant to FRCP 16 (b)(4) and for such other and

further relief as the Court may deem just and proper; and

       PLEASE TAKE FURTHER NOTICE, that pursuant to Rule 7(a)(1) of the Local

Rules of this Court, the Plaintiff intends to file and serve reply papers and therefore,

pursuant to Rule 7(b)(2)(B), Defendants are required to serve responding papers, if any,

at least seven (7) days prior to the return date of this motion.

Dated: March 17, 2021
                                           BURKWIT LAW FIRM, PLLC


                                           s/Charles F. Burkwit
                                           Charles F. Burkwit, Esq.
                                           Attorney for Plaintiff Silvon S. Simmons
                                           16 East Main Street, Suite 450
                                           Rochester, New York 14614
                                           (585) 546-1588
                                           burkwitesq@aol.com




                                              2
      Case 6:17-cv-06176-FPG-MWP Document 69 Filed 03/17/21 Page 3 of 3




TO:   TIMOTHY R. CURTIN
      CORPORATION COUNSEL
      John M. Campolieto, Esq., of counsel
      Attorneys for Defendants Joseph M. Ferrigno, II,
      Samuel Guiancursio, Mark Wiater, Christopher
      Muscato, Robert Wetzel, Michal L. Ciminelli,
      John Does 1-20 and City of Rochester
      City Hall Room 400A, 30 Church Street
      Rochester, New York 14614-7741
      (585) 428-6812
      campolj@cityofrochester.gov

      BARCLAY DAMON, LLP
      Paul A. Sanders, Esq.
      Attorneys for Defendants Shotspotter, Inc.
      SST, Inc. and Paul C. Green
      2000 Five Star Bank Plaza
      100 Chestnut Street
      Rochester, New York 14604
      (585) 295-4426
      PSanders@barclaydamon.com

      KILPATRICK TOWNSEND & STOCKTON, LLP
      Jordan Trent Jones, Esq., of counsel to Barclay Damon, LLP
      1080 Marsh Road
      Menolo Park, California 94025
      (650) 326-2400
      jtjones@kilpatricktownsend.com

      KILPATRICK TOWNSEND & STOCKTON, LLP
      Benjamin M. Kleinman, Esq., of counsel
      to Barclay Damon, LLP
      Two Embarcadero Center, Suite 1900
      San Francisco, California 94111
      (415) 576-0200
      bkleinman@kilpatricktownsend.com




                                          3
